Citation Nr: 1201252	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  10-42 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his cousin, A. L.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran had active service from April 1987 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over the case was later transferred to the RO in Wichita, Kansas.

In June 2011, the Veteran testified during a videoconference hearing before the undersigned.  

Although the RO framed the issue on appeal as being limited to posttraumatic stress disorder (PTSD), the Board has broadened the issue to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has PTSD due to several traumatic events in service.  Among them are the death of his preterm baby in the Philippines in December 1990 while stationed at Clark Air Force Base, being sexually assaulted by a "DOD employee" during his tour of duty at Kadena Air Force Base in 1988, and seeing dead bodies after an earthquake in the Philippines in 1990.  The Board observes that the Veteran's service treatment and personnel records reflect that he served in the Philippines from November 1989 to December 1990.

Initially, as this appeal involves a claim for service connection for PTSD based on in-service personal assault, the Veteran should be provided notice as required by 38 C.F.R. § 3.304(f)(5) (2011).  However, the March 2009 notice letter did not contain such notice.   Thus, the RO should provide corrective notice on remand.

As for the in-service stressor regarding the death of his preterm baby, the Veteran contends that the death resulted from his wife receiving substandard medical care at a Filipino clinic because she was initially denied access to the base hospital.  He stated that he had seen his dead baby in a specimen jar.  He noted that his wife had had a tubal pregnancy and was later told at the base hospital that the death could have been avoided.  The record contains no objective evidence of this incident but does show that he married a Filipino woman in October 1990 and she was issued a Uniformed Services identification and privilege card in December 1990.  Regarding the alleged sexual assault, the Veteran contends that a Department of Defense civilian employee tried to assault him after giving him a ride and he punched the assailant in the nose and left.  He stated that he had not made an official report of the assault.  As for seeing dead bodies following an earthquake, the Board observes that the island of Luzon in the Philippines was struck by an earthquake on July 16, 1990 which resulted in injuries and fatalities.  Clark Air Force Base is a former United States Air Force Base on Luzon Island.  

Given the above, the RO should afford the Veteran a VA examination to determine whether he has a psychiatric disorder, to include PTSD, related to service.  The RO should also obtain an opinion as to whether the evidence indicates that the alleged sexual assault occurred and whether he has PTSD due to the assault.  

Prior to examination, the RO should obtain outstanding VA medical records that may be pertinent to the claim.  On his February 2009 claim for benefits, the Veteran indicated that he had been treated for his PTSD at the Oklahoma City VA Medical Center (VAMC).  Accordingly, the RO obtained records since February 2009.  During his Board hearing, the Veteran indicated that he had received treatment at the Oklahoma City VAMC since January 2004.  Thus, the RO should attempt to obtain any records from this facility from January 2004 to January 2009.  Also, the Veteran testified that he received psychiatric treatment at the Clark Air Force Base in connection with the loss of his baby.  Mental hygiene records should be requested. 


Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with corrective notice regarding his claim for service connection for PTSD based on in-service personal assault, as required by 38 C.F.R. § 3.304(f)(5).

2.  Request mental hygiene records relating to psychiatric treatment the Veteran reportedly received at Clark Air Force Base in 1990.

3.  Obtain any treatment notes from the Oklahoma City VAMC from January 2004 to January 2009.  Also, obtain updated records relating to any psychiatric treatment the Veteran received from all treating VA facilities.  

4.  After completion of the above, schedule the Veteran for a VA psychiatric examination, by an appropriate specialist, to determine the nature and etiology of his current psychiatric disorder.  The claims file should be reviewed and all indicated studies should be conducted.

If the examiner diagnoses PTSD, the examiner should indicate the in-service stressor(s) underlying that diagnosis; and should provide an opinion answering the following questions: (1) is(are) the claimed stressor(s) adequate to support a diagnosis of PTSD, and (2) are the Veteran's symptoms related to the claimed stressor(s)?  The claimed stressors are the Veteran's alleged loss of baby and sexual assault, and exposure to dead bodies after an earthquake.  

In particular regard to the claimed sexual assault, the examiner should review the claims file and determine whether there is evidence of behavior changes or other relevant changes following the assault; and opine as to whether that evidence indicates that the personal assault occurred.  If so, then the examiner should opine as to whether it is at least as likely as not that the Veteran has PTSD as a result of sexual assault. 

The examiner should also provide an opinion as to whether it is at least as likely as not that any current psychiatric disorder other than PTSD is related to service. 

The rationale for all opinions expressed should be provided.  

5.  After completion of the above, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

